IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Mary C. Joseph,                              :
                            Petitioner       :
                                             :
                     v.                      :
                                             :
Unemployment Compensation                    :
Board of Review,                             :   No. 1376 C.D. 2015
                    Respondent               :   Submitted: July 8, 2016


BEFORE:       HONORABLE ROBERT SIMPSON, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                      FILED: October 20, 2016

              Mary C. Joseph (Claimant) petitions this Court, pro se, for review of the
Unemployment Compensation (UC) Board of Review’s (UCBR) June 24, 2015 order
affirming the Referee’s decision denying Claimant UC benefits under Section 402(b)
of the UC Law (Law).1 The sole issue before this Court is whether Claimant had a
necessitous and compelling reason for leaving her employment. After review, we
affirm.
              Claimant was employed as a part-time service representative with Blair,
LLC (Employer), working an average of 26 hours a week from June 16, 2014 through
January 15, 2015. Claimant’s commute to work was approximately one hour. On
January 12, 2015, Claimant was scheduled for training on Employer’s new computer
system. Although Claimant’s supervisor made her aware that training was required,

       1
         Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(b) (relating to voluntary separation without cause of a necessitous and compelling nature).
Claimant did not attend. Claimant’s training was rescheduled, but she again failed to
report.    Under Employer’s new computer system, Employer’s guideline for an
average service representative call was reduced to seven minutes. Claimant thought
it would be difficult to have a seven-minute order with elderly customers and there
was no way she could do it. When Claimant finally attended her training session, she
was observed using Employer’s old system to take her calls. When the trainer
reminded Claimant to use the new system, Claimant said she was leaving. Claimant
left and did not return to work thereafter. Employer had continuing work available
for Claimant.
              Claimant applied for UC benefits. On February 24, 2015, the Duquesne
UC Service Center found Claimant ineligible for UC benefits under Section 402(b) of
the Law. Claimant appealed and a Referee hearing was held. On April 13, 2015, the
Referee affirmed the UC Service Center’s determination. Claimant appealed to the
UCBR. On June 24, 2015, the UCBR adopted and incorporated the Referee’s factual
findings and legal conclusions, and affirmed the Referee’s decision.                     Claimant
appealed to this Court.2
              Claimant argues that her one-hour commute, unstable work schedule,
numerous tardiness warnings and Employer’s new computer system were necessitous
and compelling reasons to quit her employment. We disagree. This Court has
explained:

              Whether a claimant had cause of a necessitous and
              compelling nature for leaving work is a question of law
              subject to this Court’s review. A claimant who voluntarily
              quits his employment bears the burden of proving that

       2
         “Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the findings of fact were unsupported by
substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa.C.S. § 704.” Turgeon v.
Unemployment Comp. Bd. of Review, 64 A.3d 729, 731 n.3 (Pa. Cmwlth. 2013).


                                                 2
            necessitous and compelling reasons motivated that decision.
            In order to establish cause of a necessitous and compelling
            nature, a claimant must establish that (1) circumstances
            existed that produced real and substantial pressure to
            terminate employment, (2) like circumstances would
            compel a reasonable person to act in the same manner, (3)
            the claimant acted with ordinary common sense, and (4) the
            claimant made a reasonable effort to preserve her
            employment.

Middletown Twp. v. Unemployment Comp. Bd. of Review, 40 A.3d 217, 227-28 (Pa.
Cmwlth. 2012) (citations omitted).
            Here, when asked by the Referee “why she is no longer employed by
[Employer],” Claimant responded:

            The job is not as what was anticipated. When I went
            there, you know, I thought I could utilize the job; go there
            and work, come home and that would be fine but it just – a
            lot of stuff went wrong as far as they were working on the
            highway. Sandy [Claimant’s supervisor] does know this[.]
            I talked to her about it a lot because they would back up the
            traffic and they didn’t – I’d ask them how much longer
            before I can, you know, get on my way; I have to punch a
            time clock or I’m going to lose my job. Well they could not
            tell me. The traffic was backed up from June to
            December and nobody knew when they were going to be
            done with that so it caused me to be late a lot and I knew
            the rules that if you’re tardy enough times eventually it
            goes to a[n employment] termination. So I did my best to
            get there. I have things to do here in Bradford before I go
            so it’s not like I could leave at 8:00 when my shift starts at
            10:00. This is one part that I – that caused me to get a
            lot of warnings for tardiness. Then when I would go on
            break – the clock on the computer was not the same as the
            clock computer [sic] in the lunch room so I could not tell – I
            only had 10 minute breaks. I could not tell – it took me a
            while to get there to go on a break and then the computer –
            the time clock was wrong so I could not – I didn’t even -- I
            was late a lot and I – you can’t have you[r] cell phone so I
            couldn’t use that which would have been the most accurate
            one and the parking – walking from the parking [lot] was a
            long distance which was not bad but when I was late being
            in a car jam I had to hurry getting to the – to my desk and
                                          3
            it’s a long distance. So that all was all in [sic] just
            jeopardizes [sic] the tardiness [inaudible]. I kept getting
            warnings. Then I mentioned this to a supervisor and they
            did tell me I could put my timer on on [sic] the telephone
            and I tried that but it still didn’t work because I had the
            timer on the other phone; I don’t even think there was one
            so that wouldn’t work. [sic] So that was – it’s a very
            unreasonable distance to work with one hour getting
            there and coming back and having my hours decreased
            to 20 hours. So that was a very unreasonable distance with
            the hours I worked. So that was my other – so I just – I said
            to myself I need to go home and I need to -- I did start
            looking for a job and it just – I just kept – they started a
            new program; they were training me on it and, you know,
            as [inaudible] do it and it just – everything like I just said to
            myself I don’t know if 20 hours a week doing this – they
            told me they only wanted me – they wanted orders taken in
            seven minutes. You can’t take an order in seven minutes
            when you talk to the elderly because they had [sic] a hard
            time hearing you. There’s no way, you know. So I just
            had told them I need to go home and I need to figure out
            what I’m going to do from here because this just isn’t
            working for me. That’s what I said. I just walked out
            [inaudible] and I said that I was going to go home and
            decide now what I was going to do about – as far as
            getting another job. That’s pretty much everything.
            That’s why I said the job was not the same as what it
            was anticipated. [sic] That was my [inaudible] and then
            the unreasonable distance to work with the hours I was
            working. An increase and [sic] work related travel expense
            which I have a lot of that too now.
Notes of Testimony April 3, 2015 at 7-8 (emphasis added).
             Pennsylvania law is clear that “[m]ere dissatisfaction with one’s working
conditions does not constitute cause of a necessitous and compelling nature for
terminating one’s employment.”        Brunswick Hotel & Conference Ctr., LLC v.
Unemployment Comp. Bd. of Review, 906 A.2d 657, 660 (Pa. Cmwlth. 2006).
“Further, the fact that a job is not guaranteed does not amount to cause of a
necessitous and compelling nature to justify a quit.” Nolan v. Unemployment Comp.
Bd. of Review, 797 A.2d 1042, 1046 (Pa. Cmwlth. 2002). Moreover, “multiple

                                            4
causes, none compelling or necessitous, do not in combination become one qualifying
cause.” Hostovich v. Unemployment Comp. Bd. of Review, 414 A.2d 733, 735 (Pa.
Cmwlth. 1980).     Accordingly, Claimant’s dissatisfaction with her commute and
Employer’s new computer system as well as her concern about being fired due to
tardiness are not necessitous and compelling reasons for leaving her employment
such that she would be entitled to UC benefits.
            For all of the above reasons, the UCBR’s order is affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge




                                          5
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mary C. Joseph,                       :
                        Petitioner    :
                                      :
                  v.                  :
                                      :
Unemployment Compensation             :
Board of Review,                      :   No. 1376 C.D. 2015
                    Respondent        :



                                     ORDER


            AND NOW, this 20th day of October, 2016, the Unemployment
Compensation Board of Review’s June 24, 2015 order is affirmed.


                                     ___________________________
                                     ANNE E. COVEY, Judge